DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chanoch (USPN 5,688,251).

Re Claim 1, Chanoch discloses priming mechanism for a drug delivery device, said priming mechanism comprising: a dose setting mechanism (101, 401) comprising a spindle (120); and a dose dial sleeve (400); a cartridge holder (304), said cartridge holder (304) comprising a cartridge (350), said cartridge (350) comprising a movable bung (355) near a proximal end of said cartridge (350) (Chanoch Figs. 2 and 3); a coupling part (103, 105) connecting said cartridge holder (304) to said dose dial sleeve (400) of said dose setting mechanism (101, 401), and a spindle nut (160) rotationally coupled to said coupling part (103, 105), said spindle nut (160) coupling said cartridge holder (304) to said spindle (120) of said 

Re Claim 2, Chanoch discloses the coupling part (103, 105) unlocks the dose dial sleeve (400) so that the dose dial sleeve (400) may be rotated to set a dose (wherein a dose cannot be set until the coupling part 103, 105 is connected to the cartridge holder 304 - Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14).

Re Claim 7, Chanoch discloses a dose setting mechanism (101, 401) for priming a drug delivery device, said dose setting mechanism (101, 401) configured to be coupled to a cartridge holder (304) comprising a cartridge (350), said cartridge (350) comprising a movable bung (355), said dose setting mechanism (101, 401) comprising: a spindle (120); and a dose dial sleeve (400); a coupling part (103, 105) configured to connect said cartridge holder (304) to said dose dial sleeve (400), and a spindle nut (160) rotationally coupled to said coupling part (103, 105), said spindle nut (160) coupling said cartridge holder (304) to said spindle (120) of said dose setting mechanism (101, 401); such that when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, wherein said coupling part (103, 105) unlocks said dose dial sleeve (400) so that said dose dial sleeve (400) may be rotated to set a dose (wherein a dose cannot be set until 

Re Claim 8, Chanoch discloses wherein when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, such that said spindle nut (160) moves said spindle (120) into an abutting engagement with said bung (355) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 7-8 and 10 are rejected underpre-AIA 35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251). 

Re Claim 1, Bush discloses a priming mechanism for a drug delivery device (10), said priming mechanism comprising a dose setting mechanism comprising a spindle (9); a dose dial sleeve (7); a cartridge holder (2), said cartridge holder (2) comprising a cartridge (100), said 
	Bush fails to disclose wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said spindle nut is rotated and driven in a distal direction, such that said spindle nut moves said spindle into an abutting engagement with said bung so as to prime the drug delivery device. Chanoch discloses a drug delivery device (Chanoch Figs. 1-4) comprising a dose setting mechanism (101, 401) comprising a spindle (120), a dose dial sleeve (400), a cartridge holder (304) with a bung (355) therein, a coupling part (103, 105), and a spindle nut (160), wherein when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, such that said spindle nut (160) moves said spindle (120) into an abutting engagement with said bung (355) so as to prime the drug delivery device, the configuration for automatically priming the drug delivery device when the cartridge holder (304) is connected to the dose setting mechanism (101, 401) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge holder and dose setting mechanism of Bush wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said spindle nut is rotated and driven in a distal direction, such that said spindle nut moves said spindle into an abutting engagement with said bung so as to prime the drug delivery device, the 

Re Claim 2, Bush in view of Chanoch disclose all of the limitations of Claim 1. Bush fails to disclose the coupling part unlocks the dose dial sleeve so that the dose dial sleeve maybe rotated to set a dose. Chanoch discloses the coupling part (103, 105) unlocks the dose dial sleeve (400) so that the dose dial sleeve (400) may be rotated to set a dose (wherein a dose cannot be set until the coupling part 103, 105 is connected to the cartridge holder 304), the configuration for automatically priming the drug delivery device when the cartridge holder (304) is connected to the dose setting mechanism (101, 401) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the coupling part of Bush in view of Chanoch wherein the coupling part unlocks the dose dial sleeve so that the dose dial sleeve maybe rotated to set a dose as disclosed by Chanoch for automatically priming the drug delivery device when the cartridge holder is connected to the dose setting mechanism.

Re Claim 4, Bush in view of Chanoch disclose all of the limitations of Claim 1. Bush further discloses said coupling part (8A) comprises a rigid coupling component (Bush Col. 3 Line 64 to Col. 4 Line 14).

Re Claim 7, Bush discloses a priming mechanism for a drug delivery device (10), said dose setting mechanism (distal end of device 10) configured to be coupled to a cartridge holder 
	Chanoch discloses a drug delivery device (Chanoch Figs. 1-4) comprising a dose setting mechanism (101, 401) comprising a spindle (120), a dose dial sleeve (400), a cartridge holder (304) with a bung (355) therein, a coupling part (103, 105), and a spindle nut (160), wherein when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, the coupling part (103, 105) unlocks the dose dial sleeve (400) so that the dose dial sleeve (400) may be rotated to set a dose (wherein a dose cannot be set until the coupling part 103, 105 is connected to the cartridge holder 304), wherein said cartridge holder (304) must be rotated with respect to said dose setting mechanism (101, 401) before said dose may be set with said dose setting mechanism (101, 401), the configuration for automatically priming the drug delivery device when the cartridge holder (304) is connected to the dose setting mechanism (101, 401) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14).


Re Claim 8, Bush in view of Chanoch disclose all of the limitations of Claim 7. Bush fails to disclose wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said spindle nut is rotated, and moves said spindle into an abutting engagement with said bung. Chanoch discloses wherein when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, such that said spindle nut (160) moves said spindle (120) into an abutting engagement with said bung (355) so as to prime the drug delivery device, the configuration for automatically priming the drug delivery device when the cartridge holder (304) is connected to the dose setting mechanism (101, 401) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge holder and dose setting mechanism of Bush wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said spindle 

Re Claim 10, Bush in view of Bechtold disclose all of the limitations of Claim 7. Bush further discloses said coupling part (8A) comprises a rigid coupling component (Bush Col. 3 Line 64 to Col. 4 Line 14).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 1 above, and further in view of Bechtold et al. (USPN 5,092,842).

Re Claim 2, Bush in view of Chanoch disclose all of the limitations of Claim 1. Where it is determined that Chanoch does not disclose the coupling part unlocks the dose dial sleeve so that the dose dial sleeve may be rotated to set a dose, the following rejection of Claim 2 over Bush in view of Chanoch as applied to Claim 1 above and further in view of Bechtold is applicable. Bechtold discloses a drug delivery device (Bechtold Fig. 1) comprising a coupling part (83) that unlocks a dose dial sleeve (74) so that the dose dial sleeve (74) may be rotated to set a dose thus providing additional safety means for the device (Bechtold Col. 3 Line 61 to Col. 4 Line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coupling part and dose dial sleeve of Bush in view of .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 1 above, and further in view of Burren et al. (USPGPub 2007/0016142) and further in view of Hirschel et al. (Eur. Pat. App. EP2054111A1).

Re Claim 3, Bush in view of Chanoch discloses all of the limitations of Claim 1. However, Bush in view of Chanoch do not disclose the coupling part comprising a thin metal pressing. Burren discloses a priming mechanism (3, 3a, 3b) for a drug delivery device (1) comprising a coupling part (5) that unlocks a dose dial sleeve (3) so that the dose dial sleeve (3) may be rotated to set a dose (Col. 6 Lines 56-66, Col. 7 Lines 1 -4 and 13-33) for the purpose of limiting a metered maximum possible dose Burren et al. Pg. 4 ¶ 0024). Furthermore, Burren teaches the coupling part (5) comprising a rigid (5a) and thin pressing (5b) component for the purpose of engaging the dial sleeve and the spindle (Burren et al. Pg. 5 ¶ 0039; Figs. 1A-1D). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coupling part of Bush in view of Chanoch to include a coupling component that has both a rigid and a thin pressing component as taught by Burren et al. for the purpose of engaging the dial sleeve and the spindle (Burren et al. Pg. 5 ¶ 0039).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA1960).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 1 above, and further in view of Burren et al. (USPGPub 2007/0016142).

Re Claim 5, Bush in view of Chanoch discloses all of the limitations of Claim 1. However, Bush in view of Chanoch do not disclose wherein said dose setting mechanism comprises at least one flexible locking element, wherein when said cartridge holder is rotated, said coupling part also rotates to thereby release said at least one flexible locking element and allowing said dose dial sleeve to rotate and allow a user of said medical delivery device to set a dose. Burren discloses a drug delivery device (1) wherein a dose setting mechanism (2, 3) comprises at least one flexible locking element (2a), wherein when a cartridge holder (8) is rotated, a coupling part (3b) also rotates to thereby release the flexible locking element (2a) and allowing a dose dial sleeve (3) to rotate and allow a user of the medical delivery device (1) to set a dose (Burren 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the dose setting mechanism of Bush in view of Chanoch to include at least one flexible locking element, wherein when a cartridge holder is rotated, a coupling part also rotates to thereby release the flexible locking element and allow a dose dial sleeve to rotate thereby allowing a user of the medical delivery device to set a dose as taught by Burren, the purpose of the system for limiting a metered maximum possible dose.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 1 above, and further in view of Harris (USPN 5,226,895).

Re Claim 6, Bush in view of Chanoch disclose all of the limitations of Claim 1. However, Bush in view of Chanoch do not disclose a spindle nut comprising a plurality of helical ramps wherein the helical ramps drive the spindle nut in a distal direction when the cartridge holder is rotated so that the spindle abuts a first surface of the bung. Harris teaches the spindle nut (80) further comprising a plurality of helical ramps (84) wherein the helical ramps (84) drive the spindle nut (80) in a distal direction when the cartridge holder (12) is rotated so that the spindle (56) abuts a first surface of the bung (36) to expel a dose from the device (Harris Col. 4 Lines 36-48 and Col. 5 Lines 4-11; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the spindle nut of Bush in view of .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of Burren et al. (USPGPub 2007/0016142) and further in view of Hirschel et al. (Eur. Pat. App. EP2054111A1).

Re Claim 9, Bush in view of Chanoch discloses all of the limitations of Claim 7. However, Bush in view of Chanoch do not disclose the coupling part comprising a thin metal pressing. Burren discloses a priming mechanism (3, 3a, 3b) for a drug delivery device (1) comprising a coupling part (5) that unlocks a dose dial sleeve (3) so that the dose dial sleeve (3) may be rotated to set a dose (Col. 6 Lines 56-66, Col. 7 Lines 1 -4 and 13-33) for the purpose of limiting a metered maximum possible dose Burren et al. Pg. 4 ¶ 0024). Furthermore, Burren teaches the coupling part (5) comprising a rigid (5a) and thin pressing (5b) component for the purpose of engaging the dial sleeve and the spindle (Burren et al. Pg. 5 ¶ 0039; Figs. 1A-1D). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the coupling part of Bush in view of Chanoch to include a coupling component that has both a rigid and a thin pressing component as taught by Burren for the purpose of engaging the dial sleeve and the spindle (Burren Pg. 5 ¶ 0039).
In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA1960).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of Burren et al. (USPGPub 2007/0016142).

Re Claim 11, Bush in view of Chanoch discloses all of the limitations of Claim 7. However, Bush in view of Chanoch do not disclose wherein said dose setting mechanism comprises at least one flexible locking element, wherein when said cartridge holder is rotated, said coupling part also rotates to thereby release said at least one flexible locking element and allowing said dose dial sleeve to rotate and allow a user of said medical delivery device to set a dose. Burren discloses a drug delivery device (1) wherein a dose setting mechanism (2, 3) comprises at least one flexible locking element (2a), wherein when a cartridge holder (8) is rotated, a coupling part (3b) also rotates to thereby release the flexible locking element (2a) and allowing a dose dial sleeve (3) to rotate and allow a user of the medical delivery device (1) 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the dose setting mechanism of Bush in view of Chanoch to include at least one flexible locking element, wherein when a cartridge holder is rotated, a coupling part also rotates to thereby release the flexible locking element and allow a dose dial sleeve to rotate thereby allowing a user of the medical delivery device to set a dose as taught by Burren, the purpose of the system for limiting a metered maximum possible dose.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of Harris (USPN 5,226,895).

Re Claim 12, Bush in view of Chanoch disclose all of the limitations of Claim 7. However, neither Bush nor Chanoch disclose a spindle nut comprising a plurality of helical ramps wherein the helical ramps drive the spindle nut in a distal direction when the cartridge holder is rotated so that the spindle abuts a first surface of the bung. Harris teaches the spindle nut (80) further comprising a plurality of helical ramps (84) wherein the helical ramps (84) drive the spindle nut (80) in a distal direction when the cartridge holder (12) is rotated so that the spindle (56) abuts a first surface of the bung (36) to expel a dose from the device (Harris Col. 4 Lines 36-48 and Col. 5 Lines 4-11; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the spindle nut of Bush in view of Chanoch to .

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of DeRuntz et al. (USPGPub 2008/0027397).

Re Claim 13, Bush in view of Chanoch disclose all of the limitations of Claim 7. However, neither Bush nor Chanoch disclose rotation of said cartridge holder from a first position to a second position primes said drug delivery device. DeRuntz teaches a dose setting mechanism wherein rotation of said cartridge holder from a first position to a second position primes said drug delivery device (DeRuntz ¶ 0073). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bush in view of Chanoch to include rotation of said cartridge holder from a first position to a second position primes said drug delivery device, as taught and suggested by DeRuntz, for the purpose of priming the device prior to dose setting.

Re Claim 14, Bush in view of Chanoch as applied to Claim 7 above, and further in view of DeRuntz disclose all of the limitations of Claim 13. However, neither Bush nor Chanoch disclose wherein after said cartridge holder is rotated from the first position to the second position, said cartridge holder is rotationally locked to said dose setting mechanism. DeRuntz teaches a dose .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of DeRuntz et al. (USPGPub 2008/0027397) as applied to Claim 14 above, and further in view of Burren et al. (USPGPub 2007/0016142).

Re Claim 15, Bush in view of Chanoch as applied to Claim 7 above, and further in view of DeRuntz disclose all of the limitations of Claim 14. However, the above aforementioned references do not disclose said cartridge holder is rotationally locked to said dose setting mechanism byway of a one way, non-return detent feature. Burren teaches a dose setting mechanism wherein said cartridge holder is rotationally locked to said dose setting mechanism by way of a one way, non-return detent feature (Burren ¶ 0040-0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the cartridge holder of Bush in view of Chanoch as applied to Claim 7 above, and further in view .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) as applied to Claim 7 above, and further in view of Harris (USPN 5,226,895) and DeRuntz et al. (USPGPub 2008/0027397).

Re Claim 16, Bush in view of Chanoch disclose all of the limitations of Claim 7. However, neither Bush nor Chanoch disclose said dose setting mechanism comprises, along an outer surface of the dose setting mechanism, a marking indicating an unprimed state and a marking indicating a primed stated, and wherein said cartridge holder comprises a positional indicator that indicates a relative position of the cartridge housing with respect to the outer surface of the dose setting mechanism. Harris discloses wherein said dose setting mechanism (72) comprises, along an outer surface of the dose setting mechanism, a marking (92), and wherein said cartridge holder comprises a positional indicator that indicates a relative position of the cartridge housing with respect to the outer surface of the dose setting mechanism for determining an amount of indicia (Harris Col. 4 Lines 36-68; Figs. 5-9).
	DeRuntz discloses a dose setting mechanism wherein a marking is indicative of an unprimed state and a marking indicative of a primed state for the purpose of assuring the proper priming and dosing of the device is set (DeRuntz Abstract; ¶ 0011). Therefore, it would .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bush et al. (USPN 6,936,032) in view of Chanoch (USPN 5,688,251) and Bechtold et al. (USPN 5,092,842).

Re Claim 7, where it is determined that Chanoch does not disclose the coupling part unlocks the dose dial sleeve so that the dose dial sleeve may be rotated to set a dose, the following rejection of Claim 2 over Bush in view of Chanoch and Bechtold is applicable. Bush discloses a priming mechanism for a drug delivery device (10), said dose setting mechanism (distal end of device 10) configured to be coupled to a cartridge holder (2) comprising a cartridge (100), said cartridge comprising a movable bung (111), said dose setting mechanism comprising a spindle (9) and a dose dial sleeve (7); a coupling part (8A) connecting said cartridge holder (2) to said dose dial sleeve (7), and a spindle nut (4) coupled to said coupling part (8A), said spindle nut (4) coupling said cartridge holder (2) to said spindle (9) of said dose setting mechanism (as seen in Bush Figs. 1, 3, and 9; Col. 3 Line 64 to Col. 4 Line 14). Bush fails to disclose wherein when said cartridge holder is rotated with respect to said dose setting 
	Chanoch discloses a drug delivery device (Chanoch Figs. 1-4) comprising a dose setting mechanism (101, 401) comprising a spindle (120), a dose dial sleeve (400), a cartridge holder (304) with a bung (355) therein, a coupling part (103, 105), and a spindle nut (160), wherein when said cartridge holder (304) is rotated with respect to said dose setting mechanism (101, 401), said spindle nut (160) is rotated and driven in a distal direction, wherein said cartridge holder (304) must be rotated with respect to said dose setting mechanism (101, 401) before said dose may be set with said dose setting mechanism (101, 401), the configuration for automatically priming the drug delivery device when the cartridge holder (304) is connected to the dose setting mechanism (101, 401) (Chanoch Col. 2 Line 65 to Col. 3 Line 27, Col. 6 Lines 1-14).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the cartridge holder and dose setting mechanism of Bush wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said spindle nut is rotated and driven in a distal direction, wherein said cartridge holder must be rotated with respect to said dose setting mechanism before said dose may be set with said dose setting mechanism, the configuration as disclosed by Chanoch for automatically priming the drug delivery device when the cartridge holder is connected to the dose setting mechanism.
.

Response to Arguments
Applicant’s arguments filed 02/10/2021 with respect to objections to the specification and drawings have been fully considered and are persuasive.  The objections to the specification and drawings have been withdrawn. Amendments to the specification and updated drawings are accepted.

Applicant’s arguments with respect to Claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Because applicant’s claims are interpreted in light of the specification, submission of entirely different drawings effectively changes the scope of the claims, especially the broadest reasonable interpretation thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R FREHE/Examiner, Art Unit 3783             

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                   
05/07/2021